UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 16-7064


GEORGE H. SPIKER, JR.,

                Petitioner - Appellant,

          v.

HAROLD W. CLARKE,

                Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James P. Jones, District Judge.
(7:15-cv-00379-JPJ-RSB)


Submitted:   November 17, 2016             Decided:   November 22, 2016


Before GREGORY, Chief Judge, and MOTZ and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


George H. Spiker, Jr., Appellant Pro Se. John Watkins Blanton,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      George H. Spiker, Jr., seeks to appeal the district court’s

orders denying relief on his 28 U.S.C. § 2254 (2012) petition and

denying his motion for reconsideration. See Fed. R. Civ. P. 59(e).

The orders are not appealable unless a circuit justice or judge

issues    a   certificate    of   appealability.        See   28     U.S.C.

§ 2253(c)(1)(A) (2012).      A certificate of appealability will not

issue    absent   “a   substantial   showing   of    the   denial    of   a

constitutional right.”      28 U.S.C. § 2253(c)(2) (2012).         When the

district court denies relief on the merits, a prisoner satisfies

this standard by demonstrating that reasonable jurists would find

that the district court’s assessment of the constitutional claims

is debatable or wrong.       Slack v. McDaniel, 529 U.S. 473, 484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable claim

of the denial of a constitutional right.       Slack, 529 U.S. at 484-

85.

      We have independently reviewed the record and conclude that

Spiker has not made the requisite showing.          Accordingly, we deny

a certificate of appealability and dismiss the appeal. We dispense

with oral argument because the facts and legal contentions are



                                     2
adequately   presented   in   the   materials   before   this   court   and

argument would not aid the decisional process.

                                                                DISMISSED




                                     3